Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/6/2020 has been entered.
Claims 1-5, 7-9, 14-16, 18-19, 21, and 23-27 are pending in this application.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	 Claim 27 recites a feature that is internally inconsistent and indefinite.  Claim 27 is directed to a method that provides a dry granular concentration composition, wherein mesotrione can be present at 50-500 g/kg of the dry granular concentrate composition, but the 500 g of mesotrione/kg of the dry granular concentrate composition is 
  	 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-9, 14-16, 18-19, 21, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Ensminger et al. (US 5,506,195) .
Ensminger et al. (US 5,506,195) discloses the herbicidal activity of mesotrione in controlling various weeds in corn (column 1, lines 55-59).  Pre- and post-emergence applications in corn are exemplified, wherein application rates of 125 g/ha and 250 g/ha are used in addition to other application rates (Examples 1-5 in columns 4-7).  20-500 g/ha application rate range is further disclosed (column 2, lines 6-11).  Water dispersible granule formulation is disclosed, which contains surface active agents such as dispersants and wetting agents, and carriers, and which granule formulation is disintegrated and dispersed in water prior to application (column 3, first full paragraph).  Alkyl and alkylaryl sulfonates and sulfates are disclosed as suitable formulation wetting, dispersing or emulsifying agents at 0.1 to 15 wt% (column 3, lines 44-49).  Tank mix formulation is also disclosed (column 3, last paragraph).  The formulation can contain as little as 0.5 wt% to as much as 95 wt% of mesotrione (column 2, lines 25-27).  
Schonbeck et al. (US 3,953,445) disclose pyridate (claim 10) and other phenypyridazines as herbicides (column 1, line 31 to column 2, line 17).  Tolerance by cereals, maize and rice but control of Echinochloa crus galli, cock’s foot, Setaria viridis, green mat-grass, Digitaria filiformis or fingergrass is disclosed (column 1, last full paragraph).  Formulation as granules and combined use with other herbicides is disclosed (column 3, lines 11-15).  For compositions in the form of aqueous dispersions or emulsions, “it is advisable to add a dispersing agents such as, for example, sodium oleyl-methyl-tauride or salts of ligninsulphonic acid.” (column 3, lines 57-60).   
Application rate can range between 0.2 and 5 kg/ha (column 4, lines 16-17).  300 g/ha and 600 g/ha of pyridate is shown to be effective in controlling most weeds (see 9th compound in the table in columns 9-10, see Example 11 in full in all of columns 8-10).  
Vermeer et al. (US 2009/0247597) disclose water dispersible granules of one or more active ingredients, including one or more herbicides, which can include mesotrione and pyridate.  See paragraphs 16-19, 54, 184 (see page 9, left column, line 19), 264, and claim 3.  Application of two different types of herbicides to various crops including corn, rice, wheat, etc. is disclosed (paragraph 264).  Vermeer’s formulation facilitates slow but long-lasting uptake of active compounds from application, which improves selectivity of the herbicides (paragraph 28).  In general, Vermeer’s formulation in the water dispersible granule form contains 1-60 wt% of active compounds, 1-20 wt% penetrant, 1-20 wt% nonionic and/or anionic surfactant, and 0.1-25 wt% additives (paragraphs 73-78).   
CN 101965835, as shown by its English HCAPLUS abstract 2011:183544, discloses a water dispersible granule formulation of mesotrione and another herbicide in a weight ratio of 1:1 to 1:7.  See also the machine translation, pages 1 and 12 of the translation in particular.  Active compound content can range from 5-75 wt%.  Example 3 discloses water dispersible granules wherein mesotrione is present at 15 wt% of the total granule weight, and “EFW” is used as a granule formulation additive1 (page 5 of the machine translation).  
Bristow (US 2019/0380338) exemplifies water dispersible granules of mesotrione, wherein mesotrione is present at 5, 20, 45, and 60 wt% (Examples 1-3, 5).  Mesotrione is formulated in Examples 1-3 with both sodium alkylnaphthalene sulfonate (EFW) and sodium lignosulfonate, i.e. sodium ligninsulfonate (REAX 88 B).  Mesotrione may be present in an amount from 1 to 90 wt%, 1-80 wt% or 1-60 wt%, which may depend on the presence of other active ingredients in the composition (paragraphs 13-14).  50-500 g/ha application rate is disclosed (paragraph 41).  The sodium alkylnaphthalene sulfonate-containing EFW is a wetting agent, and ligninsulfonate-containing REAX 88 B is a dispersing agent (paragraph 28).  It is noted that all of the discussed teachings here are disclosed in both US 2019/0380338 and the foreign priority application (filed 10/31/2016) for which benefit is claimed by Bristow.  
Abstract of CN 103039490 (Derwent abstract 2013-P59065) discloses a water dispersible granule formulation of pyridate in combination with another herbicide in a weight ratio of 1:89 to 89:1. 0.1-90 wt% of the herbicides can be present.  
Allison discloses pyridate as a post-emergence weed control agent in maize (page 1).  Pyridate is disclosed as an ideal tank mix partner with mesotrione, and as pyridate has a mode of action that is different than mesotrione, it can also be a tool for effective resistance management (pages 2-3).  The commercial product containing the pyridate, Diva, is an EC at 600 g/liter of the active (page 3).  Control of broadleaf weeds such as cranesbill, fumitory and nightshade is disclosed (page 2).  
Geeroms et al. disclose HPPD inhibitors such as mesotrione for controlling a range of broadleaf weeds and grasses in maize.  A “good complementary effect was found between pyridate and the HPPD-inhibitor mesotrione.”  Pyridate is disclosed as having a synergistic effect in combination with HPPD-inhibitors in the control of the broadleaf Geranium dissectum and the grass Setaria pumila in corn.  The pyridate 600EC herbicidal product Onyx[Symbol font/0xD2] completes the spectrum of HPPD-inhibitors on many weed species.  
The prior art does not explicitly disclose a dry granular concentrate composition of 10-70 or 20-50 parts by weight mesotrione, 30-90 or 50-80 parts by weight pyridate (100 total parts for the two herbicides), and surfactant, which composition contains less than 2 weight percent water; and the prior art also does not explicitly disclose mesotrione present at 50-500 g/kg or 70-240 g/kg of the dry granular concentrate and pyridate present at 50-725 g/kg or 415-560 g/kg of the dry granular concentrate.  However, both mesotrione and pyridate are known to be formulated as water dispersible granules at those concentration and proportion ranges, as discussed above.  Their combination in one granular formulation is suggested by their known combination in other formulation types, their known synergistic herbicidal activity, their usefulness together to provide a broad spectrum of activity and combat herbicidal resistance, and the fact that they are both known to be formulated as water dispersible granules with other herbicides.  As for the “less than 2 weight percent water,” the prior art does not teach adding water to make water dispersible granules, so having less than 2 weight percent water would have been necessarily obtained by making granular formulations that do not require water as an ingredient.    
Claims 1 and 27 further recite the step of combining the granular concentrate with water to form a diluted herbicide, which is applied to undesirable vegetation.  Given that water dispersible granules would have been an obvious formulation type to formulate mesotrione and pyridate together, adding water in the manner claimed would have been an obvious step to deliver the water dispersible granules by dispersing the granules in water and apply the aqueous dispersion to the target weeds.  
Claim 2 recites post-emergent or pre-emergent application.  The cited prior art references teach control of both broadleaf and grass weeds, pre-emergence and post-emergence.  
Dependent claims recite the following application rates in ounces/acre and a conversion to grams/ha is shown below:

Approximately equivalent g/ha
Mesotrione

2-10 ounces/acre
140-700 g/ha
2-3 ounces/acre
140-210 g/ha


Pyridate

2-22 ounces/acre
140-1541 g/ha
3-7 ounces/acre
210-490 g/ha


The cited prior art teaches application rates that are clearly within these rates.  Mesotrione has been taught to be used at 20-500 g/ha and exemplified at 125 and 250 g/ha.  Pyridate has been taught to be used at 200-5000 g/ha and exemplified at 300 and 600 g/ha.  Therefore, the ordinary skilled artisan would have been able to utilize the known application rates of mesotrione and pyridate to obtain the mixture application rates claimed herein.  
Dependent claims recite various concentrated formulation features.  Such concentrate formulation and subsequent use with water would have been obvious based on the prior art teachings of application rates and concentrated water dispersible granule composition established above.  Both mesotrione and pyridate have been formulated as water dispersible granules either alone or in combination with other herbicides, in highly concentrated strength.  Vermeer et al. teach the advantage of water dispersible granules in applying two different types of herbicides in that slow but long-lasting uptake of the herbicides improves selectivity.  Therefore, the concentrate formulations and weight percentages of the actives in the composition would have been obvious from the combined teachings of the cited references.  
	Claims 21 and 23 recite additional percentage ranges for mesotrione and pyridate.  Ensminger’s formulation strength of 0.5 wt% up to 95 wt%, Vermeer’s formulation strength of 1 wt% up to 60 wt%, formulation strength of up to 75 wt% in HCAPLUS abstract 2011:183544, and formulation strength of up to 90 wt% in Derwent abstract 2013-P59065, taken with known application rates of the individual herbicides are suggestive of the claimed concentration ranges.  The prior art has taught concentration strength up to and including Applicant’s concentration ranges and proportions, and to formulate two known herbicides that are known to be used together in a known formulation form such as water dispersible granule as claimed herein would have been obvious.  
	Claim 24 recites alkyl sulfate as a surfactant.  Ensminger et al. disclose alkyl and alkylaryl sulfonates and sulfates as suitable formulation wetting, dispersing or emulsifying agents at 0.1 to 15 wt% (column 3, lines 44-49).  
Claim 25 recites ligninsulfonate as a surfactant.  Schonbeck et al. disclose that for compositions in the form of aqueous dispersions or emulsions, “it is advisable to add a dispersing agents such as, for example, sodium oleyl-methyl-tauride or salts of ligninsulphonic acid.” (column 3, lines 57-60).  Given that water dispersible granules are used with water to provide aqueous dispersions, the ordinary skilled artisan would have understood the advantage of adding ligninsulfonate when using pyridate as a herbicide in a granular formulation.  
Claim 26 recites the use of both alkyl naphthalene sulfonate and ligninsulfonate, and the use of such wetting agent and dispersing agent for formulating water dispersible granules is clearly taught by the prior art, in particular by Bristow.  
Regarding the data provided in the specification, it is the Examiner’s position that such data fails to establish that the activity that is greater than the Colby-“expected” activity would have been unexpected by the ordinary skilled artisan.  All of the tested application rates are application rates at which mesotrione and pyridate have been taught to be herbicidally useful in the prior art, and the ordinary skilled artisan would have expected synergistic results from a combination of mesotrione and pyridate.  Not all synergistic results are sufficient evidence of unexpected result.  Strong prima facie showing of obviousness may withstand even considerable evidence of secondary considerations.  See Pfizer v. Apotex, 82 USPQ2d 1321, 1323 (Fed. Cir. 2007); Asyst Technologies v. Emtrak, 88 USPQ2d 1623, 1628 (Fed. Cir. 2008).  Here, the prior art provides an expectation of synergistic results.  Applicant’s results fail to establish that the disclosed results would have been unexpected even after taking into account the prior art’s teaching of mesotrione and pyridate synergism.   
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.
	Applicant’s arguments filed on 11/6/2020 have been given due consideration but they were found unpersuasive for the following reasons.  
	Applicant argues that “there is no disclosure or guidance on the required relative or actual concentrations of pyridate and mesotrione that would be needed to arrive at a synergistic effect.”  The Examiner cannot agree.  Applicant fails to take into account the known application amounts of the two herbicides:
	

Application amounts required by the claims in g/ha
Application amounts taught by 
the prior art in g/ha 

Mesotrione
140-700 g/ha
140-210 g/ha
20-500 g/ha (Ensminger)
50-500 g/ha (Bristow)
125, 250 g/ha exemplified (Ensminger)

Pyridate
140-1541 g/ha
210-490 g/ha
300 g/ha exemplified (Schonbeck)



The guidance on the relative or actual concentrations of pyridate and mesotrione comes from prior art effective application amounts.  The ordinary skilled artisan would have been motivated to utilize application amounts at which the mesotrione and pyridate are known to provide herbicidal control, and those amounts would meet the claim features. Thus, the claimed relative proportions and amounts/concentration would have been obvious because the two herbicides are known to be useful at such relative proportion of application amounts.  Concentration strength such as having, for example 100 g mesotrione per kg of the composition and 100, 200 or 300 g per kg of the composition would have been obvious variations within the skill of the ordinary skilled artisan in the formulation of dry granular concentrates, which are known to be contain such percentage of the herbicides.  Formulated thus, the ordinary skilled artisan would have diluted the granular concentrate composition with water to obtain and apply the application amounts that are known in the prior art.     
	Applicant criticizes the HCAPLUS (now the source CN document is cited in this Office action) and Derwent abstracts for disclosing different combinations of herbicides, but these two documents teach water dispersible granule formulations of mesotrione or pyridate with other herbicides, wherein active ingredient content can vary significantly, as claimed herein, and herbicides are combined at similar ratios with the second herbicide.  These teachings would have been understood in context, not in a vacuum, because of course the ordinary skilled artisan would have understood that quinclorac is not pyridate and fentrazamide is not mesotrione.  However, the ordinary skilled artisan would have understood that mesotrione is formulated as a water dispersible granule in combination with another herbicide, wherein the concentration of the two herbicides can range from 5-75 wt% and the ratio of the herbicides is similar to and within the ratio of known application amounts of mesotrione and pyridate (CN101965835 in view of Ensminger et al., Schonbeck et al. and Bristow).  The ordinary skilled artisan would have also understood that pyridate is formulated as a water dispersible granule in combination with another herbicide, wherein the concentration of the two herbicides can range from 0.1-90 wt% and the ratio of the herbicides is similar to and within the ratio of known application amounts of mesotrione and pyridate (see Derwent abstract 2013-P59065 in view of Ensminger et al. and Schonbeck et al.).  
In sum, Applicant’s arguments are erroneous because they neglect to recognize and take into account the fact that the prior art already teaches the relative proportion of mesotrione and pyridate by teaching the application amounts, supra.  Moreover, both herbicides are known to be used together for their synergistic activity and additional advantages.  When the prior art teaches, “Diva [pyridate] is an ideal tank mix partner for … mesotrione” (Allison) and “pyridate has a synergistic effect in combination with HPPD-inhibitors” (Geeroms et al.)2, comparing the efficacy of the individual herbicides to the mixture, as disclosed in the specification, is no longer enough to establish nonobviousness because the “expected activity” from the methodology by Colby is no longer valid.  Colby relies on a critical assumption that the mixture is not known.  Here, the mixture is not only known, but the mixture is taught to be synergistic.  Additionally, both herbicides are known to be formulated as water dispersible granules, and the claimed concentrations and surfactants are known to be useful for these herbicides.  High concentration strength is known in this art prior to field use, and one of ordinary skill in the art would have been capable of diluting a concentrate to apply a use-strength, diluted composition.  The Examiner maintains that the cited prior art references provide sufficient evidence of obviousness and Applicant’s arguments and evidence fail to outweigh the evidence of obviousness.  
	For the foregoing reasons, all claims must be rejected.  No claim is allowed.    
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8 AM to 4:30 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See Bristow (US 2019/0380338), discussed below.  Bristow is evidence that EFW would have been recognized by the ordinary skilled artisan as a water dispersible granule formulation additive that contains a blend of sodium alkylnaphthalene sulfonates.   
        2 Mesotrione is disclosed as a HPPD-inhibitor by Geeroms et al.